          Case
           Case1:18-cv-11117-PAE
                1:12-cv-09160-KBF Document
                                   Document33-5
                                            28 Filed
                                                Filed07/26/17
                                                      11/21/19 Page
                                                                Page11ofof22



                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
 ------------------------------------------------------------------ X   DOC #: _________________
                                                                    :   DATE FILED: July 26, 2017
 UNITED STATES OF AMERICA, ex rel.                                  :
 BRUTUS TRADING, LLC,                                               :
                                                                    :
                                              Plaintiff,            :
                                                                    :          12-cv-9160 (KBF)
                            -v-                                     :
                                                                    :              ORDER
 STANDARD CHARTERED BANK,                                           :
 STANDARD CHARTERED PLC, and                                        :
 STANDARD CHARTERED TRADE SERVICES :
 CORPORATION,                                                       :
                                                                    :
                                              Defendants.           :
                                                                    :
 ------------------------------------------------------------------ X

KATHERINE B. FORREST, District Judge:

        As discussed during the status conference held on July 25, 2017, the

following schedule is in place:

    1. Defendant’s response to the amended complaint shall be filed not later than

        September 25, 2017;

    2. Plaintiff’s opposition to any motion to dismiss shall be filed not later than

        October 25, 2017;

    3. Defendant’s reply shall be filed not later than November 9, 2017;

    4. Discovery is now stayed. The parties shall submit a proposed scheduling

        order not later than January 10, 2018;

    5. The parties shall appear for an in-person status conference on January 12,

        2018 at 10 a.m.
         Case
          Case1:18-cv-11117-PAE
               1:12-cv-09160-KBF Document
                                  Document33-5
                                           28 Filed
                                               Filed07/26/17
                                                     11/21/19 Page
                                                               Page22ofof22



        If defendant files an answer rather than a motion to dismiss on September

25, 2017, the Court may advance the January 12, 2017 conference to an earlier

date.

        SO ORDERED.

Dated:        New York, New York
              July 26, 2017
                                           ____________________________________
                                                 KATHERINE B. FORREST
                                                 United States District Judge




                                          2
